DETAILED ACTION
This action is responsive to the claim amendments, remarks, and the request for continued examination filed 31 March 2021. Examiner acknowledges amendments made to claims 1, 3, 9, and 13, as well as the newly added claim 15. Claims 1-4, 7-9, and 12-15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 March 2021 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a base” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-4, 7-9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakema et al (hereinafter Bakema; US 2012/0232427 A1) in view of Halvorson et al. (hereinafter Halvorson; US 2003/0220594 A1), in further view of Tran (US 2007/0276270 A1), and in further view of Henningson et al. (hereinafter Henningson; US 2016/0121737 A1).
Regarding claim 1, Bakema discloses an array for determining carotid artery stenosis in a human patient (Abstract, sensor array for diagnosing level of stenosis) comprising: a stem (Fig. 27, element 198) having a longitudinal axis (see Annotated Figure 1); a neck coupled to the stem (see Annotated Figure 2, Neck) being angled upward along the longitudinal axis (see Annotated Figure 3); a neck vertex coupled to the neck opposite the stem (See Annotated Figure 2, Neck Vertex); and a pair of arms extending from the neck vertex (Bakema Fig. 26, arms 194 and 196), wherein each of the stem and arms are made of a flexible material that is configured to be flexed away from the resting state (Bakema Paragraph 0122, the cutout 200 in Fig. 26 serves to provide additional flexibility of the arms); wherein the flexible material imparts a force to return back to the resting state (Bakema Paragraph 0012, the two arms are biased inward); and wherein each of the arms and the stem are configured to receive a sensor pod (Bakema Figs. 26-27, sensor pads on each of the arms and the stem) within said track section (Bakema Fig. 22, sensor pods within the track section) (The examiner acknowledges that cited Fig. 22 represents a different embodiment of the Bakema reference than in Figs. 26-27, however it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to combine the two embodiments for the purpose of adding the functionality of being able to adjust and the improve the ability to position of the sensors within the sensor array to fit the appropriate positions (Bakema Paragraph 0117, slide the sensor pods in order to position the pods in the appropriate positions, Bakema Paragraph 0126, modifications and variations of the present invention are possible in light of the teachings of the reference)); and wherein each of the sensor pods comprises: a housing 

    PNG
    media_image1.png
    709
    563
    media_image1.png
    Greyscale

Annotated Figure 1 (Corresponding to Bakema Fig. 27)
Additionally, while the examiner recognizes that the figures are not drawn to scale, Bakema discloses that the pair of arms define an angle of between 90 and 145 degrees (Bakema Fig. 27, arms 

    PNG
    media_image2.png
    793
    610
    media_image2.png
    Greyscale

Annotated Figure 2 (Corresponding to Bakema Fig. 27)

    PNG
    media_image3.png
    793
    539
    media_image3.png
    Greyscale

Annotated Figure 3 (Corresponding to Bakema Fig. 27)
However, Bakema fails to explicitly disclose that the neck defines an angle of between 125 and 175 degrees and that the sensor pods including a rechargeable battery, or at least one led status lights, or a wireless charging coil configured to inductively charge the rechargeable battery. Halvorson teaches a torso based attachment device (Halvorson Abstract, torso orthosis), including a neck and a stem having a longitudinal axis with supports for a neck device (Figs. 4 and 11). While the examiner acknowledges that figures are not drawn to scale, Halvorson teaches a neck (Fig. 4, element 44, Fig. 11, showing device in use with a portion on the users neck and the neck element 44 bend is visible) which defines an angle of between 125 and 175 degrees (Halvorson Fig. 4, rod defined by elements 42-46 is not straight) being angled upward along the longitudinal axis (see Annotated Figure 4) which serves to position certain portions of the rod further away or closer to the patient relative to each other (Halvorson Paragraph 0037, the bend positions portions of the rod relative to the patient). The bent 

    PNG
    media_image4.png
    712
    472
    media_image4.png
    Greyscale

Annotated Figure 4 (Corresponding to Halvorson Figure 4)
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the sensor array for cardiac stenosis of Bakema with the bend of the shaped torso rig device of Halvorson for the purpose of positioning certain portions of the sensor array closer or farther from the patient than others in order to avoid patient discomfort (Halvorson Paragraph 0037, the bend positions portions closer to or further from the patient based on what is desired; Halvorson Paragraphs 0005-0006, it is important to have a properly shaped device in order to avoid patient discomfort).
However, the Bakema/Halvorson combination does not directly disclose the sensor pods including a rechargeable battery, or at least one led status lights, or a wireless charging coil configured to inductively charge the rechargeable battery. Tran discloses the use of rechargeable batteries (Tran Paragraph 0257, batteries recharged) which are recharged using a wireless inductive charging coil (Tran 
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to further modify the Bakema/Halvorson combination with the method of using rechargeable batteries and inductive charger for the batteries of Tran to serve as a backup source of power that could be stored over a long term and drained with use (Tran Paragraph 0257, rechargeable batteries are a preferred energy storage device because they allow energy to be stored for a long time and released slowly, and then recharged using an inductive charging coupling coil).
However, the Bakema/Halvorson/Tran combination does not directly disclose the device wherein the printed circuit board has at least one LED status lights arranged thereon. Henningson teaches an LED component status indicator on a circuit board (Henningson Paragraph 0028, component status indicator on circuit board including LED lights) for the purpose of indicating to a user the level of battery charge (Henningson Paragraph 0028, the lights can indicate low voltage at the power source).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to further modify the Bakema/Holvarson/Tran combination with the LED arrangement on a circuit board of Henningson for the purpose of showing a user what level the battery is charged to (Henningson Paragraph 0257, the lights can indicate low voltage at the power source to a user).
Regarding claim 2, the Bakema/Halvorson/Tran/Henningson combination discloses the array for determining carotid artery stenosis in the human patient as in claim 1 above, wherein the stem and neck are connected at a stem vertex (see Annotated Figure 2 corresponding to Bakema above, stem vertex).
Regarding claim 3, the Bakema/Halvorson/Tran/Henningson combination discloses the array for determining carotid artery stenosis in the human patient as in claim 2 above, wherein the stem and 
Regarding claim 4, the Bakema/Halvorson/Tran/Henningson combination discloses the array for determining carotid artery stenosis in the human patient as in claim 3 above, wherein the neck coupled to the stem defines an angle of about 165 degrees (Halvorson Paragraph 0037, the bend can be any desired shape, Halvorson Fig. 4, while the figure is not drawn to scale, one of the angles formed by bend 44 is about 165 degrees) and wherein the angle between the neck and the arms is about 90 degrees (Bakema Fig. 27, arms appear to form an angle between 90 and 145 degrees in order to curve to allow the sensor pads to reach the patient’s neck).
Regarding claim 7, the Bakema/Halvorson/Tran/Henningson combination teaches the array for determining artery stenosis in the human patient as in claim 1 above, wherein the diaphragm is selected from the group consisting of a silicone gel pack (Bakema Paragraphs 0013 and 0018, the pad is formed from a silicone gel pack), an epoxy/fiberglass diaphragm, and a polyurethane-coated silicone.
Regarding claim 8, the Bakema/Halvorson/Tran/Henningson combination teaches the array for determining artery stenosis in the human patient as in claim 7 above, wherein the sensor pod is slideably attached to the track section of the stem and the arms (Bakema Paragraph 0117, slide the sensor pods in order to position the pods in the appropriate positions).
Regarding claim 9, Bakema discloses an array for use in a carotid artery sensor configured as a Y- shaped structure comprising: a neck (see Annotated Figure 2, Neck); a stem (Fig. 27, element 198) having a longitudinal axis (see Annotated Figure 1); a stem vertex coupled arranged between the neck and the stem (see Annotated Figure 2, stem vertex); a neck vertex coupled to the neck opposite the stem vertex (see Annotated Figure 2, neck vertex); a left and a right arm coupled to the neck vertex (Fig. 26, arms 194 and 196); wherein the left and right arms extend substantially perpendicularly from the 
However, Bakema fails to explicitly disclose that the neck and stem is biased at an angle of about 165 degrees and that the sensor pods including a rechargeable battery, or at least one LED status lights, or a wireless charging coil configured to inductively charge the rechargeable battery. Halvorson teaches a torso based attachment device (Halvorson Abstract, torso orthosis), including a neck and a stem hacing a longitudinal axis (see Annotated Figure 4) with supports for a neck device (Figs. 4 and 11). While the examiner acknowledges that figures are not drawn to scale, Halvorson teaches a neck (Fig. 4, element 44, Fig. 11, showing device in use with a portion on the users neck and the neck element 44 bend is visible) which defines an angle of about 165 degrees (Halvorson Fig. 4, rod defined by elements 42-46 is not straight, Halvorson Paragraph 0037, the bend can be any desired shape including a right angle or concave) which serves to position certain portions of the rod further away or closer to the patient relative to each other (Halvorson Paragraph 0037, the bend positions portions of the rod relative to the patient). The bent portion can form any shape greater than or equal to 90 degrees (Halvorson Paragraph 0037, the bend can be any desired shape including a right angle or concave).
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the sensor array for cardiac stenosis of Bakema with the bend of the shaped torso rig device of Halvorson for the purpose of positioning certain portions of the sensor array closer or farther from the patient than others in order to avoid patient discomfort (Halvorson Paragraph 0037, the bend positions portions closer to or further from the patient based on what is desired; Halvorson Paragraphs 0005-0006, it is important to have a properly shaped device in order to avoid patient discomfort).
However, the Bakema/Halvorson combination does not directly disclose the sensor pods including a rechargeable battery or at least one LED status lights or a wireless charging coil configured to 
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to further modify the Bakema/Halvorson combination with the method of using rechargeable batteries and inductive charger for the batteries of Tran to serve as a backup source of power that could be stored over a long term and drained with use (Tran Paragraph 0257, rechargeable batteries are a preferred energy storage device because they allow energy to be stored for a long time and released slowly, and then recharged using an inductive charging coupling coil).
However, the Bakema/Halvorson/Tran combination does not directly disclose the device wherein the printed circuit board has at least one LED status lights arranged thereon. Henningson teaches an LED component status indicator on a circuit board (Henningson Paragraph 0028, component status indicator on circuit board including LED lights) for the purpose of indicating to a user the level of battery charge (Henningson Paragraph 0028, the lights can indicate low voltage at the power source).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to further modify the Bakema/Holvarson/Tran combination with the LED arrangement on a circuit board of Henningson for the purpose of showing a user what level the battery is charged to (Henningson Paragraph 0257, the lights can indicate low voltage at the power source to a user).
Regarding claim 12, the Bakema/Holvarson/Tran/Henningson combination teaches the array for determining carotid artery stenosis as in claim 9 above, wherein said piezo element is positioned on said .
Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakema in view of Halvorson.
Regarding claim 13, Bakema discloses an apparatus that provides a Y-shaped array, comprising: two arms (Bakema Fig. 26, arms 194 and 196) and a shoulder (Bakema Fig. 26, element 200); a single angled leg having a longitudinal axis and a lateral axis (Bakema Fig. 27, element 198); the single angled leg having a stem portion parallel to the longitudinal axis (Bakema Fig. 27, element 198) and a straight neck portion attached at a point (see Annotated Figure 1 above, Neck) such that the neck portion is angled upward in reference to the longitudinal axis, the straight neck portion connected to a neck vertex (See Annotated Figure 1 above, Neck Vertex) and attached to the neck vertex is a shoulder (Bakema Fig. 26, element 200), to which are attached the two arms (Bakema Fig. 26, arms 194 and 196), extending to opposite sides of the neck vertex and extending downward to form a bell shaped structure (Bakema Figs. 26-27, arms are extending downward and form a bell shaped structure) and define a resting form (Bakema Paragraph 0012, the two arms are biased inward); and a respective sensor pod arranged on each of the two arms and the stem portion (Bakema Figs. 26-27, sensor pads on each of the arms and the stem); wherein the leg and the arms are a plastic material (Bakema Paragraph 0110, sensor array can be made of plastic), having a bending modulus sufficient to be modified from the resting form (Bakema Paragraph 0122, the cutout 200 in Fig. 26 serves to provide additional flexibility of the arms), but to return to the resting form after use (Bakema Paragraph 0122, the cutout 200 in Fig. 26 serves to provide additional flexibility of the arms); wherein the two arms and single angled leg have a semi-circular structure that provide a flexible but secure structure for movement and arrangement of the sensors on a body (Bakema Paragraph 0122, the cutout 200 in Fig. 26 serves to provide additional flexibility of the arms); wherein each of the legs and arms of the array functions as an extension track, 
However, Bakema does not directly disclose that the neck portion is angled upward in reference to the longitudinal axis at a slight angle. Halvorson teaches a torso based attachment device (Halvorson Abstract, torso orthosis), including a neck and a stem with supports for a neck device (Halvorson Figs. 4 and 11). Halvorson teaches a neck (Halvorson Fig. 4, element 44) which defines a bend (Halvorson Fig. 4, rod defined by elements 42-46 is not straight) which serves to position certain portions of the rod further away or closer to the patient relative to each other (Halvorson Paragraph 0037, the bend positions portions of the rod relative to the patient). The bent portion can form any shape greater than or equal to 90 degrees (Halvorson Paragraph 0037, the bend can be any desired shape including a right angle or concave).
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the sensor array for cardiac stenosis of Bakema with the bend of the shaped torso rig device of Halvorson for the purpose of positioning certain portions of the sensor array closer or farther from the patient than others in order to avoid patient discomfort 
Regarding claim 15, Bakema in view of Halvorson teaches the apparatus according to claim 13, however, Bakema does not directly disclose that the angle between the stem portion and the neck portion is between 125 degrees and 175 degrees as measured in an upward direction compared to the longitudinal axis. Halvorson teaches a torso based attachment device (Halvorson Abstract, torso orthosis), including a neck and a stem having a longitudinal axis with supports for a neck device (Figs. 4 and 11). While the examiner acknowledges that figures are not drawn to scale, Halvorson teaches a neck (Fig. 4, element 44, Fig. 11, showing device in use with a portion on the users neck and the neck element 44 bend is visible) which defines an angle of between 125 and 175 degrees (Halvorson Fig. 4, rod defined by elements 42-46 is not straight) being angled upward along the longitudinal axis (see Annotated Figure 4) which serves to position certain portions of the rod further away or closer to the patient relative to each other (Halvorson Paragraph 0037, the bend positions portions of the rod relative to the patient). The bent portion can form any shape greater than or equal to 90 degrees (Halvorson Paragraph 0037, the bend can be any desired shape including a right angle or concave).
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the sensor array for cardiac stenosis of Bakema in view of Halvorson with the bend of the shaped torso rig device of Halvorson for the purpose of positioning certain portions of the sensor array closer or farther from the patient than others in order to avoid patient discomfort (Halvorson Paragraph 0037, the bend positions portions closer to or further from the patient based on what is desired; Halvorson Paragraphs 0005-0006, it is important to have a properly shaped device in order to avoid patient discomfort).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakema in view of Halvorson as applied to claim 13 above, and further in view of Tran.
Regarding claim 14, the Bakema/Halvorson combination of claim 13 above teaches the apparatus further comprising a base (Bakema Paragraph 0010, a PC or main computing unit) configured to: receive the Y-shaped array (Bakema Paragraph 0010, the main computing unit connected to the sensor array through a shielded cable); calibrate the Y-shaped array (Bakema Paragraph 0010, the sound signature is calibrated in collaboration with software running on the main computing unit); test the Y-shaped array (Bakema Paragraph 0010, the sensor array in collaboration with the main computing unit takes 3 readings and calibrates the sound signature).
However, the Bakema/Halvorson combination does not directly disclose that the base is configured to inductively charge the Y-shaped array. Tran discloses the use of rechargeable batteries (Tran Paragraph 0257, batteries recharged) which are recharged using a wireless inductive charging coil (Tran Paragraph 0257, inductive coupling to recharge a battery using a coil) used in an acoustic receiver (Paragraph 0243, acoustic echoes measured).
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to further modify the Bakema/Halvorson combination with the method of using rechargeable batteries and inductive charger for the batteries of Tran to serve as a backup source of power that could be stored over a long term and drained with use (Tran Paragraph 0257, rechargeable batteries are a preferred energy storage device because they allow energy to be stored for a long time and released slowly, and then recharged using an inductive charging coupling coil).
Response to Arguments
Applicant's arguments filed 31 March 2021 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the 35 U.S.C. 103 rejections set forth in the previous action (Applicant’s Remarks, Pages 8-13) have been fully considered but they are not persuasive. 
Regarding the arguments for claims 1 and 13 regarding the limitation of “being angled upwards along the longitudinal axis”, Bakema in view of Halvorson is considered to still read on this limitation. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., inflection point away from the patient’s chest as disclosed in Applicant’s Remarks and as seen as element 12 of Figure 1B of Applicant’s drawings) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The limitation of “being angled upwards along the longitudinal axis” as argued by the applicant, is supposedly not taught by any of the previously cited references, as applicant uses the feature of the inflection point being pointed away from the patient’s chest as seen as element 12 of Figure 1B in the Applicant’s drawings. As this feature is not recited in the rejected claims, it is not considered to read into the claims, and as Bakema in view of Halvorson still teaches an a neck coupled to the stem and defining an angle of between 125 degrees and 175 degrees (as well as the angle of 165 degrees as recited in claim 4) being angled upward along the longitudinal axis (as the angle disclosed in Halvorson is still considered to be angled upwards even if the inflection point is facing the patient instead of facing away from the patient as disclosed by the Applicant’s drawings), this limitation is still read by the combination of Bakema in view of Halvorson. Alternatively, the art of Bakema in view of Halvorson can also be interpreted such that the angle defined between elements 42 and 44 as seen in Figure 4 of Halvorson can be considered to read on the inflection point as disclosed by the Applicant, such that the neck coupled to the stem and defining an angle of between 125 degrees and 175 degrees being angled upward along the longitudinal axis contains an in inflection point 
Regarding the argument that the limitation of the angle between the neck and the arms is about 90 degrees of claim 4 not being taught by the cited art, Bakema discloses that the arms appear to form an angle between 90 and 145 degrees (Bakema, Figure 27). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The limitation of “a sharp right angle” as argued by the applicant, is supposedly not taught by any of the previously cited references, as applicant uses the feature of a sharp right angle as shown in Figure 1B as element 13. However, as this feature is not recited in the rejected claims, it is not considered to read into the claims, and Bakema does disclose an angle between the neck and the arms of about 90 degrees as recited in the claim.
Regarding the argument that the cited references fail to teach the limitation of “calibrating” of claim 14, Bakema is still considered to read on that limitation (Bakema, Paragraph [0010]). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The limitation of “calibration with a base unit as in the present application is to test the pods themselves, charges the pods, and perform quality control while on the base unit” as argued by the applicant, is supposedly not taught by any of the previously cited references, as applicant discloses the feature in paragraph [0052] of the present disclosure. However, as this feature is not recited in the rejected claims, it is not considered to read into the claims, and Bakema still discloses a base unit configured to calibrate the array (Bakema, Paragraph [0010]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791